256 S.W.3d 207 (2008)
Shayna JACOBS by Next Friend Douglas JACOBS, Appellant,
v.
C & R SUPER MARKET, et al., Respondent.
No. WD 68902.
Missouri Court of Appeals, Western District.
June 30, 2008.
James A. Montee, Esq., St. Joseph; Nakesia J. Smith, Esq., Co-Counsel, St. Joseph, MO, for appellant.
Jeffrey K. Suess, Esq., St. Louis, MO, for respondents.
Before: HOWARD, C.J., HARDWICK, and WELSH, J J.

ORDER
PER CURIAM.
Shayna Jacobs, a minor, appeals from the summary judgment granted in favor of *208 C & R Super Markets, Inc. and LaPlata C & R, Inc. on her negligence claim. For reasons explained in the Memorandum provided to the parties, we affirm the judgment. Rule 84.16(b).